The petition for rehearing in the above-entitled cause is denied, but the case is remanded for the purpose of the circuit court passing upon the question whether the discharge of an earlier mortgage given on or about December 1, 1933, by defendants Leonard to plaintiffs should be set aside, and if so set aside whether a decree of foreclosure of said earlier mortgage should be entered as asked for by plaintiffs (cross-defendants) in their reply to defendants' answer and in their answer to defendants' (cross-plaintiffs') cross bill. Amended pleadings may be filed by the parties so as to more definitely present these issues not passed upon by the trial judge or decided on this appeal.
STARR, C.J., and NORTH, BUTZEL, BUSHNELL, SHARPE, BOYLES, and REID, JJ., concurred. The late Justice WIEST took no part in the decision on this application for rehearing. *Page 566